Exhibit 10.2

VIRTUS INVESTMENT PARTNERS, INC.

REAFFIRMATION OF GUARANTEE

THIS REAFFIRMATION OF GUARANTEE (this “Reaffirmation”) is dated as of
September 10, 2012, and is entered into by and among VIRTUS INVESTMENT PARTNERS,
INC., a Delaware corporation (the “Borrower”), each of the Subsidiaries of the
Borrower listed on Schedule A hereto (each such Subsidiary, individually, a
“Guarantor” and, collectively, the “Guarantors”) and THE BANK OF NEW YORK
MELLON, as Administrative Agent, as Swingline Lender and as Issuing Bank (the
“Agent”) under the Amended and Restated Credit Agreement, dated as of
September 10, 2012, among the Borrower, the lenders party thereto and the Agent
(the “Amended and Restated Credit Agreement”). Capitalized terms used herein but
not defined herein shall have the meanings given to such terms in the Amended
and Restated Credit Agreement.

RECITALS:

A. The Borrower, the Guarantors and the Agent, acting on behalf of the Secured
Parties, are parties to that certain Guarantee Agreement dated as of
September 1, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Guarantee”).

B. The Borrower, the lenders party thereto and the Agent have entered into the
Amended and Restated Credit Agreement, which amends and restates that certain
Credit Agreement, dated as of September 1, 2009 among the Borrower, the lenders
party thereto, and the Agent (as amended to, but excluding, the Effective Date,
the “Existing Credit Agreement”).

C. Each Guarantor acknowledges and agrees that it will derive a direct, material
benefit from the Amended and Restated Credit Agreement, and that the Agent would
not execute and deliver, or accept, the Amended and Restated Credit Agreement,
if Guarantor did not execute and deliver to Agent this Reaffirmation.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Incorporation of Recitals. The Recitals set forth above are hereby
incorporated into and made a part of this Reaffirmation.

2. Ratification and Reaffirmation. Each Guarantor hereby consents to the
amendment and restatement of the Existing Credit Agreement under and pursuant to
the Amended and Restated Credit Agreement and all of the transactions
contemplated thereby. All the terms, provisions, covenants, representations,
warranties, conditions and stipulations contained in the Guarantee, and all of
such Guarantor’s obligations thereunder, are hereby ratified, reaffirmed and
confirmed by such Guarantor in all respects, and such Guarantor admits the
validity and enforceability of the Guarantee and agrees and admits that it has
no defense to or offset against any such obligation, all of which shall continue
to apply with full force and effect to such Guarantor from and after the date
hereof.



--------------------------------------------------------------------------------

3. Governing Law. This Reaffirmation shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to conflict
of laws principles that would require the application of the laws of another
jurisdiction.

4. Counterparts. This Reaffirmation may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

5. Successors and Assigns. The provisions of this Reaffirmation shall be binding
upon each Guarantor and each such Guarantor’s heirs, successors and assigns and
shall inure to the benefit of and shall be enforceable by the Agent, and its
successors, transferees and assigns.

[Signature page follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Reaffirmation of Guaranty
as of the day and year first above written.

 

BORROWER: VIRTUS INVESTMENT PARTNERS, INC. By:  

/s/ Michael A. Angerthal

Name: Michael A. Angerthal Title: Executive Vice President and Chief Financial
Officer

 

GUARANTORS: DUFF & PHELPS INVESTMENT MANAGEMENT CO. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Treasurer

 

EUCLID ADVISORS LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Treasurer

 

KAYNE ANDERSON RUDNICK INVESTMENT MANAGEMENT, LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Senior Vice President & Chief Financial
Officer

 

Virtus Investment Partners, Inc. – Reaffirmation of Guarantee



--------------------------------------------------------------------------------

RUTHERFORD FINANCIAL CORPORATION By:  

/s/ David Hanley

Name:   David Hanley Title:   Vice President & Treasurer NEWFLEET ASSET
MANAGEMENT LLC (f/k/a SCM ADVISORS LLC) By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Senior Vice President & Chief Financial
Officer VIRTUS INVESTMENT ADVISERS, INC. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Chief Financial
Officer VIRTUS PARTNERS, INC. By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President, Chief Financial
Officer ZWEIG ADVISERS, LLC By:  

/s/ Michael A. Angerthal

Name:   Michael A. Angerthal Title:   Executive Vice President & Chief Financial
Officer

 

Virtus Investment Partners, Inc. – Reaffirmation of Guarantee



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF GUARANTORS

DUFF & PHELPS INVESTMENT MANAGEMENT CO.

EUCLID ADVISORS LLC

KAYNE ANDERSON RUDNICK INVESTMENT MANAGEMENT, LLC

RUTHERFORD FINANCIAL CORPORATION

NEWFLEET ASSET MANAGEMENT LLC (f/k/a SCM ADVISORS LLC)

VIRTUS INVESTMENT ADVISERS, INC.

VIRTUS PARTNERS, INC.

ZWEIG ADVISERS, LLC

 

Virtus Investment Partners, Inc. – Reaffirmation of Guarantee